Citation Nr: 0005414	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-10 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

Entitlement to special monthly pension for a surviving spouse 
based on the need for regular aid and attendance or upon 
housebound status.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to December 
1945.  He died in September 1996.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The appellant withdrew her request for a hearing at the RO in 
a statement apparently dated March 1999.  According to an RO 
telephone report of contact, the appellant confirmed her 
request several days later.


REMAND

The appellant is claiming entitlement to death pension 
benefits, to include entitlement to benefits based on a need 
for aid and attendance or on a claim of being housebound.  
Unfortunately, a review of the record reveals that a current 
financial status report has not been completed in many years 
despite the fact that the appellant's financial status in all 
likelihood has changed.  In this latter regard, there is, for 
example, evidence that the veteran's daughter has graduated 
from college and that she is no longer a financial dependent 
of the appellant.  If this is the case, then the daughter's 
income may no longer be counted as the appellant's income for 
pension purposes.  Accordingly, further development is in 
order.

Moreover, during the period of her appeal the appellant's 
health appears to have deteriorated, yet she has not been 
offered a new examination to determine whether she is either 
housebound or whether aid and attendance is appropriate at 
this time.  Hence, further development is in order.

Finally, the Board notes that the appellant appears to be 
very confused as to what the legal requirements are to 
establish entitlement to death pension benefits based upon a 
need for aid and attendance, or on being housebound.  In an 
effort to assist her, the RO should advise the appellant of 
the availability of free representation by recognized service 
organizations.  Alternatively, if the appellant does not 
desire to be represented by a service organization, the RO 
should advise the appellant that veterans benefit counselors 
are available at the RO to assist her in presenting a cogent 
and more coherent claim for benefits.  

The Board acknowledges the appellant's plea for help, her 
claim that she is severely disabled, and her statements that 
she is in need financially.  VA is not unsympathetic to her 
appeal for help.  The appellant must understand, however, 
that VA is bound by the law, and that it would be most 
anomalous for any VA employee to order an extrastatutory 
payment of federal funds.  The Appropriations Clause of the 
United States Constitution, Art. I, sec. 9, cl. 7, provides 
that "payments of money from the federal Treasury are 
limited to those authorized by a statute," and "[i]t is a 
federal crime, punishable by fine and imprisonment, for any 
Government officer or employee to knowingly spend money in 
excess of that appropriated by Congress."  OPM v. Richmond, 
496 U.S. 414, 460 (1990).  

However, in an effort to determine whether the appellant is 
entitled to some benefit this case is REMANDED for the 
following development:

1.  The RO should advise the appellant of 
her right to be represented by a 
recognized service organization or other 
party.  If the appellant elects to be 
represented she should file an 
Appointment of Veterans Service 
Organization as Claimant's Representative 
(VA Form 21-22) or other form as 
appropriate with the RO. 

2.  The RO should request that the 
appellant complete a financial status 
report (VA Form 4-5655), and provide a 
complete list of all unreimbursed medical 
expenses which she paid in 1996, 1997, 
1998 and 1999.  The list of unreimbursed 
medical expenses which she has paid 
should be supported by appropriate 
documentation.  (Canceled checks, etc.)  
If the appellant needs assistance in 
completing these forms and she did not 
elect to secure representation, a 
veterans benefits counselor should offer 
assistance.

3.  The RO should contact the Social 
Security Administration and verify the 
amount of income that the appellant 
and/or the veteran's daughter are/is 
receiving in either "old age," 
disability or survivor benefits.  All 
attempts to secure this evidence must be 
carefully documented in writing in the 
claims folder.

4.  The appellant should be afforded an 
examination for housebound status and 
whether she needs regular aid and 
attendance.  The RO must ensure that the 
criteria that are the heart of the 
regulations governing aid and attendance 
benefits (i.e., "Can the appellant feed 
herself, dress and undress herself, bathe 
herself, attend to the wants of nature by 
herself, etc.) are addressed by the 
examiner with instructions to complete a 
certification of need for aid and 
attendance and/or housebound benefits.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are 

deficient in any manner, the RO must 
implement corrective procedures at once.  


The RO should then readjudicate the claim of entitlement to 
special monthly pension based on the need for regular aid and 
attendance and by reason of being housebound.  If the 
decisions remain unfavorable, the RO must issue a 
supplemental statement of the case and provide the appellant 
and her representative, if any, with an appropriate period of 
time within which to respond.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  On remand, 
the appellant is free to submit additional evidence and 
argument.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998)



